 In the Matter Of WESTERN ELECTRIC COMPANY, INC., EMPLOYERandINTERNATIONAL ASSOCIATION OF MACHINISTS, PETITIONERCase No. 35-RC-175.-Decided Jvne 07, 1949DECISIONANDDIRECTIONOF ELECTIONUpon a petition duly filed, a hearing in this case was held in Indian-apolis, Indiana, on March 10, 11, and 22, 1949, before Martin Sacks,hearing officer.The hearing officer's rulings made at thehearing arefree from prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock, andGray].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner, International Brotherhood of Electrical Work-ers, AFL, herein called the IBEW, Communications Workers of Amer-ica-CIO herein called the CWA, and Association of CommunicationEquipment Workers, CIO, herein called the ACEW, are labor organi-zations claiming to represent employees of the Employer.23.A question affecting commerce exists concerningthe representa-tion of certain employees of the Employer withinthe meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks a unit of productionand maintenance em-ployees of the Employer at its Speedway plant 3in Indianapolis, In-diana, excluding all office clerical and professionalemployees,guards,1The Employer,in an effortto prove thelack of an adequate showing of representativeinterest,secured the issuance of subpenasduces tecumdirecting the Petitioner and theintervening unions to produce the authorization cards designating them as bargainingagents for the employees in question.The hearing officer properly granted petitions to.revoke thesesubpenas,for we have repeatedlyheld thata showing of interest is an admin-istrativematter not subject to direct or collateral attack.Matter of Noblitt-Sparks In-dustries,Inc., 76 N.L. R. B. 1230.2Motions to intervene at the hearing by the IBEW,CWA, and ACEW were granted.aThis plant is also referred to in the recordas the pilot plant84 N. L. R B , No. 66.552 WESTERN'ELECTRICCOMPANY, INC.553watchmen, and, supervisors within the meaning of the Act.TheIBEW agrees with this unit contention.The CWA and ACEWrequest a similar unit, but would include the office clericals with theproduction and maintenance workers.The Employer agrees with thecomposition of the unit sought by the Petitioner, but insists that theappropriate unit should also. include its Shadeland plant now underconstruction in Indianapolis.The Employer is in the process of consolidating certain of its manu-facturing operations now located in Chicago and other cities.Forthis purpose, it acquired a site in Indianapolis on which it `is con-structing a permanent manufacturing unit, to be known as the Shade-land plant, where the Employer plans both to produce parts andassemblefinished products.This plant will not be in complete op-eration until January 1, 1953, although partial production will beginearly in 1950.As the Employer must vacate certain of its leasedplants in Chicago and other cities long before Shadeland will beready, and as the Employer intends to hire personnel for the Shade-land plant locally, it leased the Speedway plant for a 3-year period.It was necessary to establish this "pilot" plant, first, to have a manu-facturing site in Indianapolis pending the completion of the perma-nent plant, and second, to train and develop personnel in the Indian-apolis area for ultimate employment at the permanent plant.TheSpeedway plant is about 10 miles from the Shadeland plant.The principal business of the Employer is to manufacture com-munication equipment for the Bell Telephone System and other com-panies.The Indianapolis operation was set up primarily to manu-facture substation apparatus, largely consisting of the ordinary hand-set telephone, and certain types of central office equipment.TheSpeedway plant is chiefly an assembly plant, and most of the parts aremanufactured elsewhere.The first employees were hired at the Speed-way plant in September 1948, and by March 18, 1949, there were about875 shop employees employed 4 Peak employment of 1,100 will bereached at Speedway in December 1949.Although the Employerplans to vacate this plant in December 1951, there will at all times beat least 800 shop employees at Speedway.According to presentplans, Shadeland will be in full production and completely mannedon January 1, 1953.There will be about 125 employees there in Jan-uary 1950, less than 500 in July 1950, and these figures will graduallyincrease until a full complement of 4,224 is reached in 1953.For al-most 2 years, therefore, the Speedway and Shadeland plants will bein concurrent operation.Employees are hired at the Speedway plant4 References to numbers of employees,unless otherwise specified,mean production andmaintenance employees in the unit claimed appropriate by the Petitioner. 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the understanding that they will eventually be transferred toShadeland.As Speedway employees are transferred to Shadeland,and as long as Speedway continues to operate, new employees will behired to fill the vacancies at Speedway.The Employer contends that it has but one Indianapolis operation,consisting of one plant temporarily occupying two locations. It arguesthat both Speedway and Shadeland will be under the same generalsupervision, that the wages, hours, and working conditions of em-ployees at both plants will be the same, that there will be constantinterchange of employees and equipment between the two plants, andthat common products will be produced at both locations.The Em-ployer concludes that the appropriate unit of production and mainte-nance workers should include both the Speedway and Shadelandplants.We are not persuaded that the Employer's position is sound.What-ever merit the Employer's arguments for a multiple-plant unit mighthave in the future, the fact remains that the Shadeland plant will nothave any employees until early in 1950, and that even by the middle of1950, which is more than a year after the election we are directing,the Shadeland plant will only, have about 10 to 15 percent of itsexpected personnel conmplement.In the meantime, the Speedwayplant is already in operation,.is producing finished products, and willcontinue so to function for about 21/2 more years.Thus, for at leastanother year, practically all the Employer's production in Indian-apolis will be at the Speedway plant. In view of these circumstances,we do not believe that it is appropriate to include a future group ofemployees at a plant now being constructed with an existing, inte-grated group of employees that is now functionally able to be repre-sented as a separate bargaining unit.We conclude, therefore, thatthe Speedway employees now constitute an appropriate unit and areentitled to the immediate benefits of collective bargaining.O fce clerical employees.-TheCWA and ACEW would includeoffice clericals in the production and maintenance unit.However, nopersuasive reason has been advanced to influence us to depart from ourwell-established policy not to include office clericals in production andmaintenance units in manufacturing industries.The office clericalemployees will, therefore, be excluded from the unit."We find that all production and maintenance employees of theEmployer at its Speedway plant, Indianapolis, Indiana, excluding alloffice clerical and professional 6 employees, guards, sergeants, firemen6 See, for example,Matter of Standard Oil Co.(Indiana),80 N. L. R. B 1275;Matterof Blue Star Airlines,Inc, 73 N.LR B 6639 Some reference was made at the hearing to the possible professional status of hourlyrated technicians.There is not, however,enough evidence in the record for us to determine' WESTERN ELECTRIC COMPANY, INC.555on the watch and fire service,' and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.5.The determination of representatives :In view of its expansion plans for the Shadeland plant, the Employercontends that it does not now have a representative group of employeesin Indianapolis, and that the petition in this case was prematurelyfiled.This argument was based on the assumption that the Speed-way and Shadeland plants together constituted the appropriate unit,and that the expansion plans for Shadeland must be considered indetermining whether an election should now be directed.We have,however, found that the employees in the Speedway plant alone con-stitute an appropriate bargaining unit.We have pointed out thatthere are presently employed at the Speedway plant, in the unit foundappropriate, about 80 percent of the expected total complement ofemployees at Speedway, and that this number of employees will con-tinue to be employed as long as the Speedway plant is operated.Thesame general type of work will be done at the Speedway plant through-out its operation, and approximately 75 percent of the occupationaltitles that Speedway will have at its employment peak are already inexistence.We find, therefore, that the present complement of em-ployees at the Speedway plant constitutes a substantial and essentiallyrepresentative proportion of the contemplated working force at Speed-way, and that an election may properly be held at this time."DIRECTION OF ELECTION"'As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 clays from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees in the unit found apropriate in paragraph numbered4, above, who were employed during the pay-roll period immediatelywhether or not the technicians are professional employees within the meaning ofthe Act_If,however,the technicians do fall within the definition of professional employees in theAct, they shall be deemed excluded from the unit'The Employer produced at the hearing a list of all its hourly rated production andmaintenance jobs at the Speedway plant.The parties agreed that all employees in thoseclassifications,except guards,sergeants,and firemen on the watch and fire service shouldbe included in the appropriate unit.BMatter ofGeneral Motors Corporation,etc,82 N L R.B 876;Matter ofWesternElectric Company,Inc,76 N L R B. 400'Anyparticipant in the election herein may,upon its prompt request to,and approvalthereof by,the Regional Director,have its name removed from the ballot. 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDpreceding the date of this Direction of Election, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also exclud-ing employees on strike who are not entitled to reinstatement, to deter-mine whether they desire to be represented, for purposes of collectivebargaining by International Association of Machinists, InternationalBrotherhood of Electrical Workers, AFL, Communications Workersof America-CIO, Association of Communication Equipment Work-ers, CIO, or by none.MEMBER GRAY, dissenting:I cannot join in the decision of the majority insofar as it limitsthe appropriate unit to the employees at the Speedway plant. I be-lieve that the employees at both the Speedway and the Shadelandplants constitute a single appropriate unit.The two plants are in reasonably close proximity and are func-tionally integrated in the sense that pending the completion of theShadeland plant in 1953, the Speedway plant will be used to trainpersonnel to be employed in the Shadeland plant, and when bothplants are in operation there will be constant interchange of per-sonnel and equipment between the two plants.Employment at Speed-way is only a prelude to employment at Shadeland; Speedway isessentially only a training department of Shadeland.The vice of the majority decision, in my opinion, is that as em-ployees are "fed" from Speedway to Shadeland they will pass outof the bargaining unit established by the majority and thereby loseany collective bargaining rights that they may have acquired byvirtue of any certification that the Board may issue in this case.Toreacquire their bargaining rights they will have to file a new petitionfor certification of a bargaining agent in the Shadeland plant, and thisthey may not do under Board policy until a representative comple-ment is employed in the Shadeland plant.1° Thus, the majoritydecision will require two successive representation proceedings to de-termine the bargaining agent of substantially the same employees and,despite this duplication of proceedings, there will be, under the major-ity decision, a period of indefinite duration during which the employeesin the Shadeland plant will have no representation at all.In my opinion, the statutory policy of encouraging the practiceand procedure of collective bargaining, can be best effectuated byassuring to the employees in this case continuous representation by the10Matter of Solar Aircraft Company,48 N. L. R B 242. WESTERN ELECTRIC COMPANY, INC.557bargaining agent of their choice.This can be done only by treatingboth plants as a single unit for collective bargaining purposes.The fact that such unit may undergo a considerable expansiondoes not preclude a finding that it is appropriate."The present com-plement of both-plants is less than one-fourth of the peak complement,expected to be reached in 1953, of more than -4,000 employees.` Iwould, nevertheless, direct an election at the present time for em-ployees in both plants.However, in view of the probable increasein employment after the date of such election, I would provide thata new representation petition affecting the employees in both plantswould be entertained at anytime after 1 year from the date of anycertification that might issue in this case.12n SeeMatter of Aluminum Company of America,52 N. L. R. B. 1040, and cases there cited.12SeeMatter of Aluminum Company of America, supra.The usual provision in "expand-ing unit"cases that a new petition will be entertained after 6monthsfrom the date ofcertification has been here extended to a period of1 yearafter certification,in view of therequirements of Section 9 (c) (3) of the amended Act853396-50-vol. 84-39